DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/10/2021, cancelled claims 2-3, 10-12, 14-15, 22, and 25 and new claims 26-27 are acknowledged. Claims 1, 4-9, 13, 16-21, 23-24, and 26-27 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-9, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al. (US Publication No. 2012/0122091 A1) (previously cited), further in view of Sullivan et al. (US Publication No. 2008/0264151 A1) (previously cited), Downes et al. (US Publication No. 2011/0245852 A1) (cited by Applicant), and Zenhausern et al. (US Patent No. 8,685,747 B2) (cited by Applicant.


It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, wherein the collection tip is configured to dissolve in an extraction reagent to release the collected sample. 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches the collection tip (105) is configured to dissolve in an extraction reagent (115) to release the collected sample (110) (see Figure 1 and col. 2, lines 1-6, col. 6, lines 24-63, and col. 11, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the collection tip of Vom et al. to dissolve in an extraction reagent to release the collected sample, as disclosed in Zenhausern et al., so as to separate the collected sample from the collection tip such that the sample can be retrieved from one location, collected, and subsequently prepared for processing (see Zenhausern et al.: col. 6, lines 58-63).
Regarding claim 4, Sullivan et al. teaches the hydrophilic and at least partially soluble polycaprolactone (PCL) is copolymerized with an acrylamide or a polyester other than PCL (see [0111]).
Regarding claim 6, Vom et al. discloses the sample comprises a biologic analyte that contains nucleic acid (see [0096], [0133], [0146], [0151], and [0155]). Zenhausern et al. further teaches the sample comprises a biologic analyte that contains nucleic acid (see col. 6, lines 24-26).
Regarding claim 7, Vom et al. discloses the carrier comprises an elongated shaft having a first end and a second end, and the collection tip is attached to the first end such that the collection tip is mechanically separable from the carrier (see Figures 1, 3, 4, 5a, 5b, and 8 and [0046] and [0103]).
Regarding claim 8, Vom et al. discloses the carrier comprises an elongated shaft see Figures 1, 3, 4, 5a, 5b, and 8 and [0103] and [0110]).

Regarding claim 17, Vom et al. discloses a method of collecting at least one sample comprising contacting the at least one sample with a device for collecting a sample, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]), under conditions such that at least a portion of the at least one sample reversibly adheres to the collection tip (see Figures 1, 3, 4, 5a, 5b, and 8 and [0110], [0118], and [0119]).
It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH or releasing the at least one sample by dissolving the collection tip in an extraction reagent. 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches releasing the at least one sample (110) by dissolving the collection tip (105) in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include releasing the at least one sample by dissolving the collection tip in an extraction reagent, as disclosed in Zenhausern et al., so as to separate the collected sample from the collection tip such that the sample can be retrieved from one location, collected, and subsequently prepared for processing (see Zenhausern et al.: col. 6, lines 58-63).
Regarding claim 23, Downes et al. teaches the hydrophilic and at least partially soluble polycaprolactone (PCL) is dried in a laminar flow hood after treatment with the neutralizing agent (see [0150], [0151], and [0154]). It is noted claim 23 recites a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., Downes et al., and Zenhausern et al., further in view of Sangha (US Publication No. 2011/0004122 A1) (previously cited).

Regarding claim 5, it is noted Vom et al. does not specifically teach an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof. However, Sangha teaches an identifying label (24) or a radio-frequency identification (RFID) tag, or a combination thereof (see [0015], [0021], [0072], [0079], and [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vom et al. to include an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof, as disclosed in Sangha, so as to distinguish one device from another and establish a chain of custody for any sample collected (see Sangha: [0015] and [0021]).
Regarding claim 21, it is noted Vom et al. teaches a removable sampling head (see [0046]) but does not specifically teach the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier. However, Sangha teaches the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier (see Figures 13-15 and [0015] and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date .


Claims 13, 16, 18-20, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., Downes et al., and Zenhausern et al., further in view of Caragine et al. (US Patent No. 9,200,321 B2) (previously cited).

Regarding claim 13, Vom et al. discloses a kit for collecting at least one sample, the kit comprising: 
i. a device for collecting at least one sample comprising nucleic acid, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]); and
ii. a nucleic acid extraction reagent (see [0096], [0133], [0146], [0151], and [0155]).
It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches the nucleic acid extraction reagent (115) is configured to separate a collected sample (110) from the collection tip (105) by dissolving the collection tip (see Figure 1 and col. 2, lines 1-6, col. 6, lines 24-63, and col. 11, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Vom et al. to include the nucleic acid extraction reagent is configured to separate a collected sample from the collection tip by dissolving the collection tip, as disclosed in Zenhausern et al., so as to separate 
It is noted Vom et al. does not specifically teach a plurality of devices for collecting at least one sample comprising nucleic acid or instructions for use or packaging. However, Caragine et al. teaches a plurality of devices for collecting at least one sample comprising nucleic acid, instructions for use, and packaging (see col. 9, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Vom et al. to include a plurality of devices for collecting at least one sample comprising nucleic acid, instructions for use, and packaging, as disclosed in Caragine et al., so as to provide any accessories necessary for sample collection as dictated by crime scene data collection protocols (see Caragine et al.: col. 9, lines 59-67).
Regarding claim 16, Caragine et al. teaches each of the devices is individually packaged and each package comprises a desiccant (see col. 8, lines 17-42 and col. 9, lines 59-67).
Regarding claim 18, Vom et al. discloses the at least one sample comprises nucleic acid, and the method further comprises contacting the collection tip and adhered at least a portion of the at least one sample with a nucleic acid extraction agent (see [0096], [0133], [0146], [0151], and [0155]). Vom et al. is silent with respect to any percentage of separation of nucleic acid from the collection tip and therefore does not specifically teach separation of about 51% to about 95% of the nucleic acid from the collection tip. However, Caragine et al. teaches the at least one sample comprises 
Regarding claim 19, it is noted Vom et al. does not specifically teach the sample is a forensics sample. However, Caragine et al. teaches the sample is a forensics sample (see col. 1, lines 18-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include the sample is a forensics sample, as disclosed in Caragine et al., so as to maximize recovery of trace forensic DNA evidence left at a crime scene for DNA PCR analysis (see Caragine et al.: col. 1, lines 18-25).
Regarding claim 20, Vom et al. discloses the sample is from a human (see [0092]).
Regarding claim 24, Vom et al. teaches a DNA indicating dye that indicates an amount of DNA in the sample (see [0134]-[0135]). Zenhausern et al. further teaches a DNA indicating dye that indicates an amount of DNA in the sample (see col. 14, lines 10-22).
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., Downes et al., and Zenhausern et al., further in view of Kaylor et al. (US Publication No. 2003/0120180 A1).

Regarding claim 27, it is noted none of Vom et al., Sullivan et al., Downes et al., or Zenhausern et al. specifically teach the hydrophilic and at least partially soluble PCL is mixed with trehalose. However, Kaylor et al. teaches the hydrophilic and at least partially soluble PCL is mixed with trehalose (see [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vom et al., Sullivan et al., Downes et al., and Zenhausern et al. to include the hydrophilic and at least partially soluble PCL is mixed with trehalose, as disclosed in Kaylor et al., so as to provide stability to the biological sample that is immobilized on the device during shipping or handling (see Kaylor et al.: [0073]).

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Downes is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Downes is reasonably pertinent to the particular problem with which the applicant was concerned because treating a surface with an alkaline composition (i.e. a base having a pH greater than 8) increases the hydrophilicity of the surface (see [0051]), which in turn enhances the attachment of cells to the device. This is clearly relevant in the context of collecting a sample, as is the case in the present invention. Applicant argues that Downes is not reasonably pertinent to the problem faced by the inventor because it does not commend itself to the problem of efficiently releasing a collected sample. However, Downes is not relied upon to teach the claimed “extraction reagent to release a collected sample”, which is the claim limitation that is pertinent to the problem of efficiently releasing a collected sample. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the combination of Vom with Downes would render the prior art unsatisfactory for its intended purpose, the Examiner notes that Applicant has mischaracterized the proposed modification and also the intended purpose of the claim elements that are taught by Downes (i.e. a device comprising at least partially soluble polycaprolactone (PCL) that has been treated with a base having collection of a sample and efficient release of the collected sample by dissolving in extraction solutions. The features relied upon from Downes in the present rejection clearly improve the ability of the device to collect cells (see Table 4 and [0051], [0194], and [0198]), and there is nothing in [0006] or elsewhere in Downes to suggest that treating PCL with a base having a pH greater than 8 would make the PCL incapable of releasing the cells when dissolved in an extraction reagent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791